Title: William Short to John Jay, 4 May 1787
From: Short, William
To: Jay, John



Sir
Paris May 4. 1787

I have the honor of forwarding to your Excellency by M. de Crevecoeur, the medal for Genl. Gates mentioned in my letter sent by Mr. Walton and accompanying that for Genl. Greene.—M. de Crevecoeur takes charge also of twenty four medals of bronze to be delivered to your Excellency. These have been made agreeably to the contract with Colo. Humphries.
I inclose also sir two arrêts of the King’s council, one of which is particularly connected with the commerce of the United States. This is the first opportunity I have had since their publication, of forwarding them, although they were passed in the month of February. But your Excellency who well knows the impenetrable secrecy of this cabinet will not be surprized at the delay. It is possible you will recieve the first intelligence of these arrêts by the way of the West-Indies; as they must have been sent there long before they were allowed to appear here.
I take the liberty of sending you also Sir, the second speech of the King to the Assembly still sitting at Versailles. It will give your Excellency a proper idea of the progress then made by the Assembly and also of the situation of the finances of this Kingdom. The annual deficit as stated by M. de Calonne in his speech was so alarming that it produced an almost universal discontent of his administration and at length took from him the King’s confidence which had been without bounds until a few days before his dismission. He is succeeded by M. de Fourqueux a Counsellor of State, a man far advanced in life, and without any decided character. He has not as yet shewn what his views in general will be, but there is reason to hope that he will not be unfriendly to the commerce of America. Much depends on the dispositions of the Comptroller general.
Your Excellency is well acquainted with the letter which M. de Calonne wrote to Mr. Jefferson on the subject of commerce.  For various reasons he never could be prevailed on during his administration to have his letter registered in council so as to give it its full force. His delay was always supposed to proceed from the confusion and multiplicity of his affairs. He always promised to do it from day to day, and gave uniformly his assurances that when registered, it should have retrospect to the day of its date, so as to indemnify such of the American merchants as had been, and should be, obliged to pay the duties from which his letter promised an exoneration.—This letter has never yet been registered in council and of course remains without effect. M. de Fourqueux has promised however to attend to it the first moment that the multiplicity of his affairs with the Assembly, will admit of it. In this situation remains the letter which is considered here as the basis of the commerce with America. Should it recieve its sanction before the departure of the packet the 10th. of this month, I will not lose a moment in communicating it to your Excellency.
I have delivered to Monsieur de Montmorin, the letter from Congress to the King which came by the last packet.
I inclose for your Excellency two letters from Mr. Dumas. Mr. Jefferson is still absent but may be expected here in a very short time at present, being on his return from the south of France. It is his absence which induced me to take the liberty of troubling your Excellency with this letter. That the interruption may be as slight as possible I have introduced only such circumstances as relate to this country or America, and which I suppose you would wish to be acquainted with. One other however, I hope you will permit me sir to add; that of assuring you that I have the honor to be with sentiments of the most profound respect Your Excellency’s most obedient & most humble Servt.,

W. Short


P.S. May 5. At the moment of sealing my letter Sir, I have learned that Mr. de Fourqueux has resigned his office, supposed to be because he was made subordinate to a council of finance of which the Archbishop of Thoulouse is chief. The successor is not yet announced, but the Marquis de la fayette has written to me that he will certainly be M. de Villedeuil, late Intendant of Rouen. As both the Archbishop and M. de Villedeuil are enlightened and virtuous men, and were also of the committee, which met several times last year on the subject of American commerce, and were instrumental in forcing M. de Calonne to write his letter to Mr. Jefferson, there is not the smallest doubt at present that this letter  will be immediately registered in council and thus have its full effect.

